                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEBRASKA

RICKY JOURNEY,                  )
                                )
                   Plaintiff,   )                       8:19CV38
                                )
             v.                 )
                                )
STATE OF NEBRASKA,              )                        ORDER
NEBRASKA ATTORNEY               )
GENERAL DOUG PETERSON,          )
NEBRASKA MENTAL HEALTH          )
BOARD, BUFFALO COUNTY           )
MENTAL HEALTH BOARD,            )
STEPHEN LOWE, MICHAEL           )
LAWSON, RICHARD BEECHER,        )
DR. BIGELOW, AARON BISHOP, )
Public Defender, KARI R. FISK,  )
County Attorney, JOHN H. MARSH, )
District Court Judge, SHAWN     )
EATHERTON, CSORT                )
PROGRAMING, TROY KEITH, DR. )
JEFF MELVIN, TAMMY              )
JACKSON, ANTONIO HANIGAN, )
KENDRA JOHNSON, DR. MARY        )
PAINE, DR. SHANNON              )
BEAVERS-BLACK, SCOTT R.         )
FRAKES, PAT COLLINS, TONY       )
CRUZ, and CATHY SHEAIR,         )
                                )
                   Defendants.  )
                                )


       Plaintiff, a non-prisoner, filed a Motion for Leave to Proceed in Forma
Pauperis. (Filing No. 2.) Upon review of Plaintiff’s Motion, the court finds that
Plaintiff is financially eligible to proceed in forma pauperis.
       IT IS THEREFORE ORDERED that leave to proceed in forma pauperis is
granted, and the Complaint shall be filed without payment of fees. Plaintiff is advised
that the next step in his case will be for the court to conduct an initial review of his
claims to determine whether summary dismissal is appropriate under 28 U.S.C. §
1915(e)(2). The court will conduct this initial review in its normal course of business.

      DATED this 28th day of January, 2019.

                                        BY THE COURT:

                                        s/ Richard G. Kopf
                                        Senior United States District Judge




                                           2
